DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-11, is/are filed on 12/27/2019 are currently pending. Claim(s) 8-9 is/are withdrawn, claim(s) 1-7, 10-11 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-7, 10-11 in the reply filed on 6/4/2021 is acknowledged. Claim(s) 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Double Patenting
Claims 1-7, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3, of copending Application No. 16/728,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–3, of copending Application No. 16/728,312 substantially correspond to claims 1-7, 10-11 of instant application. This is a provisional nonstatutory double patenting rejection because the

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-7, 10-11 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 7 recites the limitation “the filtration fluid flow path.” There is insufficient antecedent basis for this limitation in the claim. For interpretation it is understood to be the filtration flow path.
Claim(s) 10 recites the limitation “the filtration fluid flow path.” There is insufficient antecedent basis for this limitation in the claim. For interpretation it is understood to be the filtration flow path.
Claim(s) 11 recites the limitation “the filtration fluid flow path.” There is insufficient antecedent basis for this limitation in the claim. For interpretation it is understood to be the filtration flow path.
Claim(s) 4 and 6 recite the filtered fluid receiving container is arranged at an angle of 10-30° above a horizontal plane. The geometry, axis/plan and the placement of inlet/outlet of the container is not defined in any subject-matter of claims 1 or 2.
The term a high point in claim(s) 3 and 5 is a relative term which renders the claim indefinite.  The term high is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what distance is covered by high. 
The term about in claim(s) 4 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what angle is covered by about. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Krasnoff (WO 9401193 A1).

    PNG
    media_image1.png
    466
    728
    media_image1.png
    Greyscale

Regarding claims 1 and 2, Krasnoff discloses a method for recovering filtered fluid retained in a filter system including a filter device (i.e. 17) comprising a housing having an inlet and an outlet defining .

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-7, 10-11 is/are rejected under 35 U.S.C. 103 as obvious over Krasnoff (WO 9401193 A1).
As to claims 3 and 5  it appears Kranoff from figures teaches  the filtered fluid receiving container such that the sterile air and/or sterile gas is present at a high point of the filtered fluid receiving container. Further alternatively, it would have been obvious to one of ordinary skill to have to arrange the containers are different heights for spacing and accessibility.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As to claims 7, 10-11 Kranoff teaches passing air and/or gas through a sterilizing grade porous filter medium to produce the sterile air and/or the sterile gas, before passing the sterile air and/or the sterile gas along the filtration fluid flow path. It is implied the gas that passed through the filter medium is also stored in the container; hence sterile gas (see at least p. 27-33, p. 48-51). 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777